Title: From Thomas Jefferson to James Walker, 26 January 1807
From: Jefferson, Thomas
To: Walker, James


                        
                            Sir
                            
                            Washington Jan. 26. 07.
                        
                        I have recieved your letter of the 16th. but I do not sufficiently understand the difficulty of containing
                            the water within the banks of the canal, under the toll-mill shed, to give directions about it. I must therefore leave it
                            to your direction.
                        I recieve with real grief the account of the tumbling down of the new walls of the toll mill. I had hoped
                            that I had seen the end of my expences for that establishment. I must pray that they may dig the foundation now until it’s
                            sufficiency is beyond doubt, even if they must go down to the rock on which the house itself is built. I hope you will get
                            the large mill finished off as soon as possible, so that she may begin by her rent to bring me in something. in writing to
                            mr Bacon to-day I forgot to mention to him, & I pray you to do it, that if he finds that Martin can be employed to
                            better advantage as a cooper for mr Shoemaker, I leave to him the agreeing on proper terms. Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    